--------------------------------------------------------------------------------

Exhibit 10.9
Termination Agreement and Release


Between


Coast National Insurance Company ("Coast National")
and
Security National Insurance Company ("Security National")
and
Bristol West Insurance Company ("Bristol West")
and
Bristol West Casualty Insurance Company ("Bristol West Casualty")
and
National Union Fire Insurance Company of Pittsburgh, PA ("Subscribing
Reinsurer")






WHEREAS, Coast National, Security National, Bristol West and Bristol West
Casualty (together the "Company") and the Subscribing Reinsurer entered into an
Interest and Liabilities Agreement with an effective date of January 1, 2002
(the "I&L") whereby the Subscribing Reinsurer took a 50% share in the interests
and liabilities of the "Reinsurer" as set forth in a Quota Share Reinsurance
Agreement issued to Company with an effective date of January 1, 2002 and any
amendments thereto (the "Contract");


WHEREAS, the Company commuted the Contract on a cut-off basis effective January
1, 2005.


WHEREAS, the Company and the Subscribing Reinsurer wish to fully and finally
settle all obligations and liabilities under the I&L Agreement and the Contract
(the I&L Agreement and the Contract attached hereto as Exhibit A);


NOW, THEREFORE, IT IS HEREBY AGREED BY AND BETWEEN THE PARTIES HERETO THAT:



1.
TheSubscribing Reinsurer shall pay to Coast National, on behalf of the Company,
the sum of Ninety Eight Million, Three Hundred Seventy Seven Thousand, Eight
Hundred Ninety Two Dollars ($98,377,892), such amount being equal to the profit
commission in accordance with Article IX of the Contract. Such payment shall be
made by the Subscribing Reinsurer to Coast National no later than January 21,
2005, in accordance with the letter agreement dated July 23, 2004 and attached
hereto as Exhibit B.




2. The Company shall accept the sum set forth in Paragraph 1 above as the total
amount due in full and final settlement of any and all amounts due from the
Subscribing Reinsurer to the Company under the I&L Agreement and the Contract.

 

3.
Effective upon the receipt of payment set forth in Paragraph 1 above, the
Company does hereby on behalf of itself, its successors and assigns, release and
discharge the Subscribing Reinsurer, its past, present and future directors,
officers, employees consultants, attorneys, agents, administrators, successors,
assigns, parents, affiliates, subsidiaries and receivers from any and all past,
present and future claims, causes, causes of action, liabilities and obligations
arising under or related directly or indirectly to the I&L Agreement and the
Contract, whether known or unknown, reported or unreported, and whether
currently existing or arising in the future, including but not limited to: any
and all past, present and future payment obligations, adjustments, setoffs,
actions, omissions, causes of action, suits, debts, sums of money, accounts,
demands, covenants, controversies, bonds, bills, promises, damages, judgments,
claims, costs, expenses, losses representations and warranties whatsoever
related directly or indirectly to the I&L Agreement and the Contract; it being
the intention of the parties that this Agreement shall operate as a full and
final settlement of the Subscribing Reinsurer's past, current and future
liabilities to the Company related to the I&L Agreement and the Contract. The
Company acknowledges the aforementioned payment as a complete accord,
satisfaction, settlement and commutation of all the Subscribing Reinsurer's
liabilities and obligations under the I&L Agreement and the Contract and agrees
to indemnify and hold the Subscribing Reinsurer harmless from and against any
and all liabilities, costs, damages and expenses, including without limitation,
attorney's fees, incurred in connection with any and all claims or actions
against the Company or the Subscribing Reinsurer, or either of their successors
or assigns, arising out of or related to the I&L Agreement and the Contract.

 

--------------------------------------------------------------------------------





4.
Effective on the same date on which the Company shall release and discharge the
Subscribing Reinsurer as provided in Paragraph 3 of this Agreement, the
Subscribing Reinsurer does hereby, on behalf of itself, its successors and
assigns release and discharge the Company, its past, present and future
directors, officers, employees, consultants, attorneys, agents, administrators,
successors, assigns, parents, affiliated, subsidiaries and receivers from any
and all past, present and future claims, causes, causes of action, liabilities
and obligations arising under or related directly to the I&L Agreement and the
Contract, whether known or unknown, reported or unreported, and whether
currently existing or arising in the future, including but not limited to: any
and all past, present and future payment obligations, adjustments, setoffs,
actions, omissions, causes of action, suits, debts, sums of money, accounts,
demands, covenants, controversies, bonds, bills, promises, damages, judgments,
claims, costs, expenses, losses representations and warranties whatsoever
related directly or indirectly to the I&L Agreement and the Contract; it being
the intention of the parties that this Agreement shall operate as a full and
final settlement of the Company's past, current and future liabilities to the
Subscribing Reinsurer under the I&L Agreement and the Contract.

 

5.
The rights, duties and obligations set forth herein shall inure to the benefit
of and be binding upon any and all predecessors, affiliated, officers,
directors, employees, parents, subsidiaries, stockholders, receivers and assigns
of the parties hereto.

 

6.
The parties hereto expressly warrant and represent that the execution of this
Agreement is fully authorized by each of them; that the person or persons
executing this document have the necessary and appropriate authority to do so;
that there are no pending agreements, transactions, or negotiations to which any
of them are a party that would render this agreement or any part hereof, void,
voidable, or unenforceable. Each of the Company and the Subscribing Reinsurance
agrees to execute and deliver all such other documents and agreements and to
take such other action as may be reasonably necessary or desirable to effectuate
the purpose and intent of this Agreement.

 

7.
This Agreement contains the entire agreement between the parties as respects its
subject matter. This Agreement shall neither be modified nor amended, nor any of
its provisions waived, except by a written agreement signed by the parties
hereto.

 

8.
This Agreement shall be interpreted and governed by the laws of New York.

 

9.
In the event that the Company shall become legally obligated under any law or
legal process to repay the Subscribing Reinsurer or any successor in interest to
the Subscribing Reinsurer all or any portion of the payment hereunder, then such
debt shall be reinstated under the I&L Agreement and the Contract, and this
Agreement shall be null and void from the inception, and the parties shall be
free to pursue any and all remedies available to them.

 

10. Any party to this Agreement signing on behalf of any affiliates or
subsidiaries represents and warrants that it has the authority to do so and by
such signing binds such other affiliates or subsidiaries to this Agreement.

 

--------------------------------------------------------------------------------


 
For and on behalf of
For and on behalf of
National Union Fire Insurance
Coast National Insurance Company
Company of Pittsburgh, PA
     
/s/  Robert J. Coords
/s/ Jeffrey John Dailey
Name:Robert J. Coords
Name: Jeffrey John Dailey
Title: Attorney-in-Fact
Title: President
Date: January 12, 2005
Date: January 10, 2005
           
For and on behalf of
For and on behalf of
Security National Insurance Company
Bristol West Insurance Company
   
/s/ Simon John Noonan
/s/ Jeffrey John Dailey
Name: Simon John Noonan
Name: Jeffrey John Dailey
Title: President
Title: Vice President
Date: January 10, 2005
Date: January 10, 2005





For and on behalf of
Bristol West Casualty Insurance Company


/s/ Jeffrey John Dailey
Name: Jeffrey John Dailey
Title: Vice President
Date: January 10, 2005
 

--------------------------------------------------------------------------------


 
Exhibit A (incorporated by reference to Exhibit 10.2 of Registrant's
Registration Statement (File No. 333-111259) on Form S-1
 

--------------------------------------------------------------------------------


 
Exhibit B

 
AIG Reinsurance Advisors, Inc
 
70 Pine Street
 
New York, NY 10270
 
Telephone: (212) 770-7709
 
Facsimile: 212) 785-0599
             
July 23, 2004







Alexis Oster
Bristol West Insurance Group
6150 Oak Tree Boulevard, Suite 400
Independence, OH 44131


Dear Alexis:


Reference is made to the Quota Reinsurance Agreement effective as of January 1,
2002, by and among Coast National Insurance Company, Security National Insurance
Company Bristol West Insurance Company, Bristol West Casualty Insurance Company
and National Union Fire Insurance Company of Pittsburgh, Pa., as amended to the
date hereof (the "Quota Share Agreement"). Capitalized terms used herein without
definition shall have the same meanings herein as set forth in the Quota Share
Agreement.


Notwithstanding any provision in Article IX of the Quota Share Agreement to the
contrary, National Union Fire Insurance Company of Pittsburgh, Pa. hereby agrees
to pay to the Company the Profit Commission described in such Article IX not
later than January 21, 2005, provided that the parties to the Quota Share
Agreement have executed a commutation agreement in form and substance acceptable
to such parties, and all conditions to effectiveness set forth therein have been
satisfied, on or before January 7, 2005; provided, further, that any such
commutation agreement shall be deemed effective as of January 1, 2005.


The execution, delivery and performance of this letter agreement shall not,
except as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of National Union Fire
Insurance Company of Pittsburgh, Pa. under the Quota Share Agreement.
 

--------------------------------------------------------------------------------


 
NATIONAL UNION FIRE INSURANCE
COMPANY OF PITTSBURGH, PA.
Robert J. Coords
Attorney-In-Fact
S/O/F


COAST NATIONAL INSURANCE COMPANY
Alexis S. Oster
Corporate Counsel
S/O/F


SECURITY NATIONAL INSURANCE COMPANY
Alexis S. Oster
Corporate Counsel
S/O/F


BRISTOL WEST INSURANCE COMPANY
Alexis S. Oster
Corporate Counsel
S/O/F


BRISTOL WEST CASUALTY INSURANCE COMPANY
Alexis S. Oster
Corporate Counsel
S/O/F
 

--------------------------------------------------------------------------------


 